Citation Nr: 1516013	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 2011 for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss has been received, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for dental trauma for compensation purposes.

4.  Entitlement to service connection for dental trauma for treatment purposes.

5.  Entitlement to service connection for vertigo, to include as due to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

7.  Entitlement to service connection for a bilateral eye disorder, to include as due to herbicide exposure.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a lumbar spine disorder.

10.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a lumbar spine disorder.

11.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure and/or as secondary to a lumbar spine disorder.

12.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure and/or as secondary to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from February 1955 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that, in a May 2013 rating decision, the agency of original jurisdiction (AOJ) awarded a 70 percent rating for PTSD, effective November 3, 2011.  The Veteran subsequently filed a notice of disagreement as to the effective date of this assigned rating.  However, a statement of the case as to this claim has not yet been issued and this claim is addressed in the remand portion below.

With respect to the Veteran's claim for service connection for a dental trauma, the Board observes that a dental claim for service connection (for purposes of compensation) is also considered to be a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, based upon a review of the May 2009 rating decision, the AOJ only considered the component of the dental claim seeking service connection for compensation for dental trauma.  As such, the claims have been recharacterized above.  

The Board notes that the Veteran has been represented by several different Veterans Service Organizations and individuals during the course of the appeal.  In February 2009, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Paralyzed Veterans of America as his representative.  He submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing attorney Michael R. Viterna as his representative in October 2009.  In March 2010, he submitted a VA Form 21-22a appointing attorney James Fausone as his representative.  He submitted a VA Form 21-22 appointing AMVETS as his representative in September 2010 and a VA Form 21-22a appointing agent Allen Gumpenberger as his representative in December 2010.  In January 2011, he submitted a VA Form 21-22a reappointing attorney James Fausone as his representative and another VA Form 21-22a reappointing agent Allen Gumpenberger as his representative.  He submitted a VA Form 21-22 appointing Disabled American Veterans as his representative in September 2011 and a VA Form 21-22 appointing his state Veterans Service Organization as his representative in October 2013.  Finally, in December 2013, he submitted a VA Form 21-22 appointing the Veterans of Foreign Wars as his representative.  The Board recognizes this change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

As a final preliminary matter, the Board notes that additional evidence, namely various private treatment records and VA examination reports, were added to the record following the issuance of the December 2010 statement of the case.  The Veteran's representative waived initial AOJ consideration of this evidence in its March 2015 Informal Hearing Presentation (IHP).  38 C.F.R. § 20.1304 (2014).
Therefore, the Board may properly consider such newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a March 2011 submission, the Veteran indicated that he desired a hearing before the Board in Washington, D.C.  In a September 2011 submission, he stated that he now desired a Board videoconference hearing at the local RO.  Such a hearing was scheduled in January 2015; however, the Veteran failed to appear.  

In March 2014, the Veteran's representative requested that the Board hearing be rescheduled as the Veteran did not receive notice of the scheduled hearing due to problems receiving his mail.  As such, the Veteran's representative indicated that he desired a new Board hearing before a VLJ sitting at the RO.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700 (2014); see also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).   

Finally, with respect to the claim for an earlier effective date, the Board notes that a May 2013 rating decision assigned a 70 percent rating for PTSD, effective November 3, 2011.  In November 2013, the Veteran entered a notice of disagreement as to the assigned effective date for this rating.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to the assigned effective date, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

2.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an earlier effective date for the assignment of a 70 percent rating for PTSD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




